ALLOWABILITY NOTICE

Pertinent Prior Arts
Reiss et al. (US 20110233189) discloses, an electrical heating device for motor vehicles, in particular with electrical propulsion. The heating device uses a PWM based control concept which can be used for heating elements with any non-linear characteristics. In this respect, activation times in a cycle frame are assigned to power stages to be controlled and are stored in a table in a non-volatile memory.
Kawate et al. (US 5471034) discloses, a heater for heating fluid is shown having a plurality of self-regulating electrical resistance heater elements 22 placed in electrically and thermally conductive relationship with heat transfer members 20, 120. The heat transfer members are each configured to form a plurality of fluid receiving channels so that when placed in a fluid stream heat generated by the heater elements will be dissipated to the fluid through the heat transfer members. Additionally, thermally conductive grease is used between the heater elements 22 and heat transfer member 20, 120 to better transfer the heat. The heater elements are arranged in groups with at least two heater elements in a group electrically connected in series and the groups electrically connected in parallel.
Tadokoro et al. (US 5854471) discloses, a PTC (positive temperature coefficient) thermistor heating apparatus includes two or more heating blocks, each heating block including a PTC thermistor and radiating elements disposed in contact with at least two surfaces of the PTC thermistor; an elastic element disposed between the heating blocks; and insulating elements for holding portions of the radiating elements at the ends of the heating blocks; wherein the heating blocks are biased from each other by an elastic force of the elastic element.

Reasons for Allowance
Allowance of claims 1, 3-4, 7-11, and 14-16 is indicated because the prior art of record (Bohlender) do not disclose/suggest the combination of “at least one first ceramic element disposed between a first and second housing of an electric heater, wherein the at least one first ceramic element includes a plurality of first positive temperature coefficient (PTC) elements, and a second PTC element, wherein the plurality of the first PTC elements are disposed adjacent to the side surfaces of the first housing and the second housing and surround the second PTC element such that the second PTC element is disposed in the center of the electric heater to increase an amount of heat generated inside the electric heater by the second PTC element because the plurality of the first PTC elements are standard PTC elements, the second PTC elements has a low resistance value changeable at 25 degree C less than a low resistance value of one of the plurality of the first PTC elements and configured to emit heat of 175 degree C or higher so as a heating power of the second PTC element is greater than a heating power of one of the plurality of the first PTC elements” as cited in claims 1, and 7.
The prior art of record (Bohlender) do not disclose the combination of elements above. Bohlender discloses, as seen in Fig. 14, the standard PTC heating elements are disposed on the side surfaces of a heater housing, and the tolerance PTC heating elements are disposed in the center of the heater housing, however, Bohlender discloses, the plurality of the first PTC elements are the standard PTC heating elements with an R25 value of 2.10-2.60 Ohm and a transition temperature of approx. 160.degree.  C, and the second PTC elements are the tolerance PTC heating elements differ from the standard PTC elements by a clearly higher R25 value of approx. 8 Ohm as well as a clearly lower transition temperature of 130-150.degree.  C. and thus Hence, at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Bohlender), such as “at least one first ceramic element disposed between a first and second housing of an electric heater, wherein the at least one first ceramic element includes a plurality of first positive temperature coefficient (PTC) elements, and a second PTC element, wherein the plurality of the first PTC elements are disposed adjacent to the side surfaces of the first housing and the second housing and surround the second PTC element such that the second PTC element is disposed in the center of the electric heater to increase an amount of heat generated inside the electric heater by the second PTC element because the plurality of the first PTC elements are standard PTC elements, the second PTC elements has a low resistance value changeable at 25 degree C less than a low resistance value of one of the plurality of the first PTC elements and configured to emit heat of 175 degree C or higher so as a heating power of the second PTC element is greater than a heating power of one of the plurality of the first PTC elements”; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761   
                                                                                                                                                                                                     
/TU B HOANG/
Supervisory Patent Examiner, Art Unit 3761